Exhibit 10.02

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into on
July 27, 2009, by and between Croff Enterprises, Inc. (the “Company”) and
Terrace Lane, LLC (“Shareholder”).

NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Shareholder hereby agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
specified meanings:

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Company’s $0.10 par value common stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“OTCBB” shall mean the over-the-counter electronic bulletin board market.

“Registrable Securities” means (i) the 403,802 shares of Common Stock owned by
Shareholder, (ii) any shares issuable upon any stock split, stock dividend,
recapitalization or similar event with respect to such 403,802 shares and
(iii) any other dividend or other distribution with respect to, conversion or
exchange of, or in replacement of, such 403,802 shares.

“Rule 158” means Rule 158 under the Securities Act, as amended from time to
time, or any similar rule or regulation adopted by the Commission having
substantially the same effect.

“Securities Act” means the Securities Act of 1933, as amended.

2. Piggy-Back Registration Rights.

(a) (i) If at any time when there is not already an effective registration
statement covering the Registrable Securities, the Company shall decide to
prepare and file with the Commission a registration statement relating to an
offering for its own account or the account of others of any of its equity
securities, other than on Form S-4 or Form S-8 (or their then equivalents
relating to equity securities to be issued solely in connection with the
acquisition of an entity or business, or equity securities issuable in
connection with stock option or other employee benefit plans), the Company shall
send to Shareholder written notice of such decision. If, within thirty (30) days
after receipt of such notice, Shareholder does not request in writing that some
or all of the Registrable Securities be removed from such registration
statement, the Company shall then cause the registration under the Securities
Act of all Registrable Securities which are then owned by Shareholder; provided,
however, that if at any time after giving written notice of its intention to
register any securities and prior to the effective date of the registration



--------------------------------------------------------------------------------

statement filed in connection with such registration, the Company shall
determine for any reason not to register, or to delay registration of, such
securities, the Company may, at its election, give written notice of such
determination to Shareholder and, thereupon, (A) in the case of a determination
not to register, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from its obligation to
pay expenses in accordance with Section 2(i) below) and (B) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities being registered pursuant to this Section 2 for the same
period as the delay in registering such other securities.

(ii) If the registration of which the Company gives notice is for a registered
public offering involving an underwriting, the Company shall so advise
Shareholder as a part of the written notice given pursuant to this Section 2. In
such event, the right of Shareholder to registration pursuant to this Section 2
shall be conditioned upon Shareholder’s participation in such underwriting and
the inclusion of the Registrable Securities in the underwriting to the extent
provided herein. In such event, Shareholder shall (together with the Company and
other shareholders distributing their securities through such underwriting)
enter into an underwriting agreement in customary form and reasonably acceptable
to the Company in form and content with the underwriter(s) selected by the
Company.

(iii) Notwithstanding the foregoing, if a registration involves an underwritten
offering and the managing underwriter shall advise the Company in writing that,
in its opinion, the number of shares of Common Stock requested to be included in
such registration exceeds the number which can be sold in such offering, then,
notwithstanding anything in Section 2(a)(i) to the contrary, the Company shall
only be required to include in such registration, to the extent of the number of
shares of Common Stock which the Company is so advised can be sold in such
offering, (A) first, the number of shares of Common Stock proposed to be
included in such registration for the account of the Company and (B) second, the
number of shares of Common Stock requested to be included in such registration
by Shareholder and all other shareholders of the Company, to be allocated pro
rata among Shareholder and such other shareholders on the basis of the number of
shares of Common Stock that each of them requested to be included in such
registration.

(b) For each registration statement covering the Registrable Securities, the
Company shall provide to Shareholder, without charge, at least one conformed
copy of such registration statement and any amendments thereto (including
financial statements and schedules, documents incorporated or deemed to be
incorporated therein by reference, and all exhibits), such documents to be
provided promptly after their filing with the Commission.

(c) For each registration statement covering the Registrable Securities, the
Company shall promptly deliver to Shareholder, without charge, as many copies of
the prospectus and each amendment or supplement thereto as it may reasonably
request; and the Company hereby consents to the use of each such prospectus and
each amendment or supplement thereto by Shareholder in connection with the offer
and sale of the Registrable Securities covered by such prospectus and any
amendment or supplement thereto.



--------------------------------------------------------------------------------

(d) In connection with each registration statement covering the Registrable
Securities, the Company shall, prior to any public offering of Registrable
Securities, use its best efforts to (i) register or qualify or cooperate with
Shareholder in connection with the registration or qualification (or exemption
from such registration or qualification) of such Registrable Securities for
offer and sale under the securities laws of such jurisdictions within the United
States as Shareholder reasonably requests in writing and (ii) keep each such
registration or qualification (or exemption therefrom) effective during the
period that the registration statement is effective and perform or do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of those Registrable Securities covered by the registration
statement; provided, however, that the Company shall not be required (i) to
qualify generally to do business in any jurisdiction where it is not then so
qualified, (ii) to take any action that would subject it to general service of
process in any jurisdiction where it is not then so subject or (iii) to subject
the Company to any material tax in any jurisdiction where it is not then so
subject.

(e) In connection with a registration statement covering the Registrable
Securities, the Company shall cooperate with Shareholder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold pursuant to such registration statement (which
certificates shall be free of all restrictive legends), and shall cause such
certificates to be in such denominations and registered in such names as
Shareholder may request at least two (2) business days prior to any sale of
Registrable Securities.

(f) In connection with each registration statement covering the Registrable
Securities, the Company shall use its best efforts to cause all Registrable
Securities relating to such registration statement to be listed or quoted on the
OTCBB or any securities exchange, quotation system or other market on which
similar securities issued by the Company are then listed or quoted.

(g) In connection with each registration statement covering the Registrable
Securities, the Company shall comply in all material respects with all
applicable rules and regulations of the Commission and make generally available
to its security holders an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 not later than 45 days after
the end of any 12-month period (or 90 days after the end of any 12-month period
if such period is a fiscal year) commencing on the first day of the first fiscal
quarter of the Company after the effective date of such registration statement.

(h) In connection with each registration statement covering the Registrable
Securities, Shareholder shall be required to furnish to the Company information
regarding Shareholder and the distribution of such Registrable Securities as is
required by law to be disclosed in the registration statement, and the Company
may exclude from such registration the Registrable Securities if Shareholder
fails to furnish such information within a reasonable time prior to the filing
of such registration statement or any supplemented prospectus and/or amended
registration statement.

(i) All fees and expenses incident to the performance of or compliance with this
Agreement by the Company shall be borne by the Company, whether or not a
registration statement becomes effective and whether or not any Registrable
Securities are sold pursuant to such registration statement. Such fees and
expenses shall include, without limitation, (A) all registration and filing fees
(including, without limitation, fees and expenses with respect to



--------------------------------------------------------------------------------

filings required to be made with the Commission and in compliance with state
securities laws, including fees and disbursements of counsel for Shareholder in
connection with state qualifications of the Registrable Securities and any
determination of the eligibility of the Registrable Securities for investment
under the laws of such jurisdictions), (B) printing expenses (including, without
limitation, expenses of printing certificates for the Registrable Securities and
of printing prospectuses), (C) messenger, telephone and delivery expenses,
(D) fees and disbursements of counsel for the Company, (v) Securities Act
liability insurance, if the Company so desires such insurance, and (E) fees and
expenses of all other persons or entities retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement,
including, without limitation, the Company’s independent public accountants
(including any costs associated with the delivery by independent public
accountants of a comfort letter or comfort letters). In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit, and the fees and expenses incurred in connection with the listing or
quoting of the Registrable Securities on the OTCBB or any securities exchange,
quotation system or other market on which Registrable Securities are required to
be listed or quoted.

3. Miscellaneous.

(a) Remedies. In the event of a breach by a party hereto of any of its
obligations under this Agreement, the non-breaching party, in addition to being
entitled to exercise all rights granted by law or under this Agreement
(including recovery of damages), will be entitled to specific performance of its
rights under this Agreement. The Company and Shareholder agree that monetary
damages would not provide adequate compensation for any losses incurred by
reason of a breach by it of any of the provisions of this Agreement and hereby
further agree that, in the event of any action for specific performance in
respect of such breach, it shall waive the defense that a remedy at law would be
adequate. The Company and Shareholder also acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which they may be
entitled by law or equity.

(b) Amendments and Waivers. The provisions of this Agreement shall not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof shall not be given, unless the same shall be in writing
and signed by the Company and Shareholder.

(c) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earlier of (i) the date of transmission, if such
notice or communication is delivered via facsimile prior to 5:00 p.m.,
California time, on a business day, (ii) the business day after the date of
transmission, if such notice or communication is delivered via facsimile later
than 5:00 p.m., California time, on any date and earlier than 11:59 p.m.,
California time, on such date, (iii)



--------------------------------------------------------------------------------

the business day following the date of dispatch, if sent by nationally
recognized overnight courier service or (iv) actual receipt by the party to whom
such notice is required to be given. The address for such communications to
Shareholder and the Company shall be at such address as either party may most
recently have designated in writing to the other party.

(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. The Company may not assign this Agreement or any of its rights or
obligations hereunder without the prior written consent of Shareholder.

(e) Assignment of Registration Rights. The rights of Shareholder hereunder shall
be assignable by Shareholder to any transferee of Shareholder of all or a
portion of the Registrable Securities if: (i) Shareholder agrees in writing with
the transferee or assignee to assign such rights and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment,
(ii) the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (A) the name and address of such transferee or
assignee and (B) the securities with respect to which such registration rights
are being transferred or assigned, and (iii) the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions of this
Agreement.

(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement.

(g) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California without regard to the
principles of conflict of laws.

(h) Cumulative Remedies. No provision of this Agreement providing for any
specific remedy to a party shall be construed to limit such party to the
specific remedy described, and that any other remedy that would otherwise be
available to such party at law or in equity shall also be available. The parties
also intend that the rights and remedies hereunder be cumulative, so that
exercise of any one or more of such rights or remedies shall not preclude the
later or concurrent exercise of any other rights or remedies.

(i) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(j) Headings; Interpretation. The headings of this Agreement are for convenience
of reference and shall not form a part of, or affect the interpretation of, this
Agreement. As used herein, (i) the neuter gender includes the masculine or
feminine and the singular number includes the plural, and vice versa, as the
context may require and (ii) unless the context clearly requires otherwise, the
words “herein,” “hereunder” and “hereby,” shall refer to this entire Agreement
and not only to the Section or paragraph in which such word appears. If any date
specified herein falls upon a Saturday, Sunday or public or legal holidays, the
date shall be construed to



--------------------------------------------------------------------------------

mean the next business day following such Saturday, Sunday or public or legal
holiday. Each party intends that this Agreement be deemed and construed to have
been jointly prepared by the parties. As a result, the parties agree that any
uncertainty or ambiguity existing herein shall not be interpreted against either
of them.

(k) Notice of Effectiveness. Within two (2) business days after a registration
statement which includes the Registrable Securities is ordered effective by the
Commission, the Company shall deliver, or shall cause legal counsel for the
Company to deliver, to the transfer agent for such Registrable Securities and to
Shareholder confirmation that the registration statement has been declared
effective by the Commission.

(l) Attorney’s Fees. If any party to this Agreement shall bring any action for
relief against the other arising out of or in connection with this Agreement, in
addition to all other remedies to which the prevailing party may be entitled,
the losing party shall be required to pay to the prevailing party a reasonable
sum for attorney’s fees and costs incurred in bringing such action and/or
enforcing any judgment granted therein, all of which shall be deemed to have
accrued upon the commencement of such action and shall be paid whether or not
such action is prosecuted to judgment. Any judgment or order entered in such
action shall contain a specific provision providing for the recovery of
attorney’s fees and costs incurred in enforcing such judgment.

IN WITNESS WHEREOF, this Agreement is duly executed by authorized persons on the
date first written above.

 

CROFF ENTERPRISES, INC. By:  

/s/ Donald R. Mastropietro

Title:   Chief Financial Officer